DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner objects to the specification as follows:
Based on the descriptive statements regarding Figs. 1.10 and 1.11 in the paragraph preceding the claim, for clarity and accuracy, the description of Fig. 1.10 must be amended to insert --taken in the direction of line A-A of Fig. 1.2.-- after “state of use”. The description of Fig. 1.10 should then read (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II.):
--1.10 : Cross-sectional reference view showing the state of use taken in the direction of line A-A of Fig. 1.2--.
The examiner understands Fig. 1.11 is an enlarged cross-sectional view taken from the broken line circle in Fig. 1.10. Therefore, the description of Fig. 1.11 must be amended to replace [detailed] with --enlarged--; and insert --taken from the broken line circle of Fig. 1.10-- after “state of use”. The description of Fig. 1.11 should then read (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II.):
--1.11 : Cross-sectional enlarged reference view showing the state of use taken from the broken line circle of Fig. 1.10--.
 [The design is made of metal and used for fusion of a spine; after removal of a disc, this article is inserted as a substitute for the removed disc and to maintain the distance between two segments of the spine until they stick together; the height of the spinal fusion cage is controllable between inter-bodies; the present design is a partial design; a portion for which design registration is claimed, is represented by solid lines;] must be deleted because it is extraneous information which adds no new information to the claimed design.  No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application. Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 
The meaning of the broken lines in the reproductions is not described. In re Blum, 153 USPQ 177 (1967). Further, whether or not the dash-dot-dash lines form part of the claim is not specified. Therefore, [an unclaimed portion is represented by broken lines; a boundary between two is represented by dashed-dotted lines;] must be deleted and the following statement must be used to describe the broken lines on the drawing (MPEP § 2920.05(c)) and must be inserted in the specification preceding the claim, presuming the boundary lines form no part of the claim: 
In the reproductions, the evenly-spaced broken lines show portions of an expandable spinal fusion cage that forms no part of the claim; the dash-dot-dash lines represent boundaries of the claimed design and form no part thereof. --

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
The spacing of broken lines in the reproductions is insufficient and may lead to confusion as to the claim scope.  As currently disclosed, the scope of the claim may be interpreted in more than one way. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 

    PNG
    media_image1.png
    466
    505
    media_image1.png
    Greyscale

Applicant may overcome this portion of the refusal so all broken lines have significant spacing between line segments so that they clearly distinguish from the solid lines.  

The arrows indicating line A-A in Fig. 1.2, are solid lines which are understood to represent claimed subject matter. Therefore, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image2.png
    424
    404
    media_image2.png
    Greyscale

Applicant may overcome this portion of the refusal by amending to convert the solid line arrows to evenly-spaced broken lines.

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.



Telephonic or In Person Interviews
pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b).

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919